DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 3, 4, 5, and 6, respectively, of U.S. Patent No. 10,848,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a slightly broader version of the patented claims:

Instant Claim 1
‘204 Claim 1
A method comprising: receiving a first signal for transmission to a first device and receiving a second signal for transmission to a second device; 
A method comprising: receiving a first signal for transmission to a first device and a second signal for transmission to a second device;
processing a first signal component of the first signal at a first radio frequency chain; 
processing a first signal component of the first signal at a first radio frequency chain;
routing the first signal component of the first signal to a first antenna feed of a first reconfigurable antenna configured to generate a first beam in a first direction and simultaneously routing the first signal component of the first signal to a second antenna feed of the first reconfigurable antenna configured to generate a second beam in a second direction; and 
… routing the first signal component of the first signal between the first radio frequency chain and a first antenna feed of a first reconfigurable antenna to generate a first beam in a first direction, and simultaneously routing the first signal component of the first signal between the first radio frequency chain and a second antenna feed of the first reconfigurable antenna to generate a second beam in a second direction,…
determining a phase difference between the first signal component of the first signal and a first signal component of the second signal, 
… determining a phase difference between the first signal component of the first signal and a first signal component of the second signal;…
wherein the second antenna feed is configured to shift a phase of the first signal component of the first signal based on the phase difference between the first signal component of the first signal 
… wherein the second antenna feed of the first reconfigurable antenna is configured to shift a phase of the first signal component of the first signal based on the phase difference between the first signal component of the first signal 
and the first signal component of the second signal to regenerate the first signal component of the second signal for transmission.
and the first signal component of the second signal to regenerate the first signal component of the second signal for transmission;


	RE Claim 2, See ‘204 Claim 1.
	RE Claim 3, See ‘204 Claim 2.
	RE Claim 4, See ‘204 Claim 3.
	RE Claim 5, See ‘204 Claim 4.
	RE Claim 6, See ‘204 Claim 5.
	RE Claim 7, See ‘204 Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe).

	RE Claim 1, O’Keeffe discloses a method comprising: 
	receiving a first signal for transmission to a first device and receiving a second signal for transmission to a second device (See O’Keefe FIG 3; [0008]-[0011], [0076] – system comprising switch matrix/couplers that allow different antenna feeds to connect to different antennas; first signal able to be connected to second antenna as well as first antenna (and vice versa for second signal and second antenna)); 
	processing a first signal component of the first signal at a first radio frequency chain (See O’Keeffe FIG 2); 
	routing the first signal component of the first signal to a first antenna feed (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a first signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed) of a first reconfigurable antenna (See O’Keeffe [0008] – plurality of antenna element feeds coupled to a plurality of antenna elements of an antenna array) configured to generate a first beam in a first direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a first signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed) and simultaneously routing the first signal component of the first signal to a second antenna feed of the first reconfigurable antenna configured to generate a second beam in a second direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a second signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed; concurrently processing a transmission of a plurality of sector beams applied to at least one antenna element feed); and 
	determining a phase difference between the first signal component of the first signal and a first signal component of the second signal (See O’Keeffe [0047] – determining phase mismatch), wherein the second antenna feed is configured to shift a phase of the first signal component of the first signal based on the phase difference between the first signal component of the first signal and the first signal component of the second signal to regenerate the first signal component of the second signal for transmission (See O’Keeffe [0062] – adjusting phase to maintain correct phase of signals and antenna element feed points).

	RE Claim 6, O’Keeffe disclose a method, as set forth in claim 1 above, further comprising: 
	allocating a first power level to the first beam (See O’Keeffe [0015] – allocating different power level to first signal (sector beam)); and 
	allocating a second power level to the second beam (See O’Keeffe [0015] – allocating different power level to second signal (sector beam)).

	RE Claim 7, O’Keeffe disclose a method, as set forth in claim 1 above, wherein processing the first signal component includes up- converting the first signal component (See O’Keeffe [0042], [0043] – in transmit mode, up-converting signal and in receive mode, down-converting signal).

	RE Claim 8, O’Keeffe disclose a method, as set forth in claim 1 above, wherein processing the first signal component includes down- converting the first signal component (See O’Keeffe [0042], [0043] – in transmit mode, up-converting signal and in receive mode, down-converting signal).

	RE Claim 18, O’Keeffe discloses a method comprising: 
	processing a first signal at a radio frequency chain to generate a first modulated signal (See O’Keeffe FIG 2; [0008]-[0011], [0038]); 
	routing the first modulated signal from the radio frequency chain to a first antenna feed (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a first signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed) of a reconfigurable antenna (See O’Keeffe [0008] – plurality of antenna element feeds coupled to a plurality of antenna elements of an antenna array) to generate a first beam in a first direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a first signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed), while simultaneously routing the first modulated signal from the radio frequency chain to a second antenna feed of the reconfigurable antenna to generate a second beam in a second direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a second signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed; concurrently processing a transmission of a plurality of sector beams applied to at least one antenna element feed); 
	determining a phase difference between the first signal and a second signal (See O’Keeffe [0045] – determining phase mismatch between signals); and 
	shifting a phase of the first modulated signal at the second antenna feed to generate a second modulate signal corresponding to the second signal (See O’Keeffe [0062] – adjusting phase to maintain correct phase of signals and antenna element feed points), wherein the first modulated signal is transmitted via the first beam and the second modulated signal is transmitted via the second beam (See O’Keeffe [0008]-[009], [0011], [0036] – each signal for communicating to different sector beam).  

	RE Claim 19, O’Keeffe discloses a method, as set forth in claim 18 above, wherein the first signal includes a communication for a first remote device, and wherein the second signal includes communication for a second remote device (See O’Keeffe [0008]-[009], [0011], [0036] – each signal for communicating to different sector (i.e. different devices)).  

	RE Claim 20, O’Keeffe discloses a method, as set forth in claim 18 above, further comprising: 
	allocating a first power level to the first beam (See O’Keeffe [0015] – allocating different power level to first signal (sector beam)); and 
	allocating a second power level to the second beam (See O’Keeffe [0015] – allocating different power level to second signal (sector beam)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe) in view of Faxer et al. (US# 2017/0288751 hereinafter referred to as Faxer).

	RE Claim 9, O’Keeffe disclose a method, as set forth in claim 1 above. O’Keeffe does not specifically disclose further comprising: 
	sending an indication of the phase difference between the first signal component of the first signal and the first signal component of the second signal to a beam selection network.
	However, Faxer teaches of 
	sending an indication of the phase difference between the first signal component of the first signal and the first signal component of the second signal to a beam selection network (See Faxer Summary; [0035]-[0036] – sending phase information of different beams in a subset of beams to network for beam selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfigurable antenna system, as disclosed in O’Keeffe, further comprising sending an indication of the phase difference between the first signal component of the first signal and the first signal component of the second signal to a beam selection network, as taught in Faxer. One is motivated as such in order to improve MU-MIMO performance (See Faxer Background; Summary).

Claims 10, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe) in view of Eitan et al. (US# 2019/0081693 hereinafter referred to as Eitan).

	RE Claim 10, O’Keeffe discloses a system comprising: 
	a radio frequency chain configured to process a first signal to be transmitted via a first beam (See O’Keeffe FIG 2); 
	A phase detector configured to determine a phase difference between the first signal and a second signal to be transmitted via second beam (See O’Keeffe [0045] – determining phase mismatch between signals);
	a reconfigurable antenna including multiple antenna feeds (See O’Keeffe [0008] – plurality of antenna element feeds coupled to a plurality of antenna elements of an antenna array), each of the antenna feeds associated with a beam direction (See O’Keeffe [0008]-[0009] – antenna element feeds associated with different sector beams); and 
	a beam selection network configured to couple the radio frequency chain to a first antenna feed of the multiple antenna feeds to generate a first beam in a first direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a first signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed), and simultaneously couple the radio frequency chain to a second antenna feed of the multiple antenna feeds to generate a second beam in a second direction (See O’Keeffe FIG 2; [0008]-[0009] – applying beamforming weight to a second signal (allocated on a per sector basis) for transmission of a sector beam applied to an antenna element feed; concurrently processing a transmission of a plurality of sector beams applied to at least one antenna element feed).
	O’Keeffe does not specifically disclose the first and second signals being phase-key-modulated signals; or
	wherein the first antenna feed transmits the first phase-key-modulated signal, unchanged, via the first beam, and wherein the second antenna feed regenerates the second phase-key-modulated signal by shifting a phase of the first phase-key-modulated signal based on the phase difference and transmits the regenerated second phase-key-modulated signal via the second beam simultaneous with transmission of the first phase-key-modulated signal.
	However, Eitan teaches of a first and second signals being phase-key-modulated signals (See Eitan FIG 12; [0035] – PSK); and
	wherein the first antenna feed transmits the first phase-key-modulated signal, unchanged, via the first beam (See Eitan FIG 12; Summary; [0115]-[0116] – first signal is not phase shifted), and wherein the second antenna feed regenerates the second phase-key-modulated signal by shifting a phase of the first phase-key-modulated signal based on the phase difference and transmits the regenerated second phase-key-modulated signal via the second beam simultaneous with transmission of the first phase-key-modulated signal (See Eitan FIG 12; Summary; [0115]-[0116] – phase shifting second set of signals (not first) based on difference between first and second sets of signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfigurable antenna system, as disclosed in O’Keeffe, comprising the first and second signals being phase-key-modulated signals; and
	wherein the first antenna feed transmits the first phase-key-modulated signal, unchanged, via the first beam, and wherein the second antenna feed regenerates the second phase-key-modulated signal by shifting a phase of the first phase-key-modulated signal based on the phase difference and transmits the regenerated second phase-key-modulated signal via the second beam simultaneous with transmission of the first phase-key-modulated signal, as taught in Eitan. One is motivated as such in order to meet high bandwidth requirements in beam-forming environments (See Eitan Background; Summary).

	RE Claim 13, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above, wherein each antenna feed of the multiple antenna feeds is independently controllable to modify a phase of the signal received at the antenna feed (See O’Keeffe [0041], [0062] – manipulating amplitude and phase of each feed signal).

	RE Claim 15, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above, further comprising: 
	a processing circuit configured to allocate a first power level to the first beam and to allocate a second power level to the second beam (See O’Keeffe [0015] – applying a first power level to first sector beam and second power level to second sector beam).

	RE Claim 16, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above, wherein the radio frequency chain is configured to up-convert the signal when the signal is to be sent to the remote device (See O’Keeffe [0042], [0043] – in transmit mode, up-converting signal and in receive mode, down-converting signal).

	RE Claim 17, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above, wherein the beam selection network is further configured to couple the radio frequency chain to at least one additional antenna feed of the multiple antenna feeds to generate at least one additional beam in an additional direction (See O’Keefe [0009] – capable of generating and transmitting concurrently, a plurality of sector beams using at least one antenna element feed).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe) in view of Eitan et al. (US# 2019/0081693 hereinafter referred to as Eitan) and Rebeiz et al. (US# 2008/0048921 hereinafter referred to as Rebeiz).

	RE Claim 11, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above. O’Keeffe, modified by Eitan, does not specifically disclose wherein the multiple antenna feeds are tapered slot antenna feeds, the system further comprising: 
	a spherical dielectric lens coupled to the tapered slot antenna feeds.
	However, Rebeiz teaches of wherein the multiple antenna feeds are tapered slot antenna feeds, the system further comprising: 
	a spherical dielectric lens coupled to the tapered slot antenna feeds (See Rebeiz FIG 1; [0068], claim 6 – spherical lens and utilizing tapered slot antenna and feeds on dielectric substrate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfigurable antenna system, as disclosed in O’Keeffe, modified by Eitan, wherein the multiple antenna feeds are tapered slot antenna feeds, the system further comprising: 
	a spherical dielectric lens coupled to the tapered slot antenna feeds, as taught in Rebeiz. One is motivated as such in order to reduce size and cost or the antenna system (See Rebeiz [0138]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe) in view of Eitan et al. (US# 2019/0081693 hereinafter referred to as Eitan) and Ozdemir et al. (US# 2011/0175791 hereinafter referred to as Ozdemir).

	RE Claim 12, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above. O’Keeffe, modified by Eitan, does not specifically disclose wherein the reconfigurable antenna includes a plurality of active antenna elements and a plurality of passive antenna elements.
	However, Ozdemir teaches of wherein the reconfigurable antenna includes a plurality of active antenna elements and a plurality of passive antenna elements (See Ozdemir [0011] – switched beam antenna including both active and passive antenna elements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfigurable antenna system, as disclosed in O’Keeffe, modified by Eitan, wherein the reconfigurable antenna includes a plurality of active antenna elements and a plurality of passive antenna elements, as taught in Ozdemir. One is motivated as such in order to generate the desired antenna pattern (See Ozdemir [0011]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al. (US# 2016/0197660 hereinafter referred to as O’Keeffe) in view of Eitan et al. (US# 2019/0081693 hereinafter referred to as Eitan) and Faxer et al. (US# 2017/0288751 hereinafter referred to as Faxer).

	RE Claim 14, O’Keeffe, modified by Eitan, discloses a system, as set forth in claim 10 above. O’Keeffe, modified by Eitan, does not specifically disclose
	The phase detector is configured to send an indication of the phase difference to the beam selection network.
	However, Faxer teaches of 
	sending an indication of the phase difference to the beam selection network (See Faxer Summary; [0035]-[0036] – sending phase information of different beams in a subset of beams to network for beam selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the reconfigurable antenna system, as disclosed in O’Keeffe, modified by Eitan, further comprising sending an indication of the phase difference to the beam selection network, as taught in Faxer. One is motivated as such in order to improve MU-MIMO performance (See Faxer Background; Summary).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477